[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 4042
The plaintiff, Martin Ross, filed a revised complaint, dated December 28, 1994, in breach of contract against the defendants, Robert A. and John Youkon. The plaintiff alleges in the second count that John Youkon verbally guaranteed payment to the plaintiff for any future medical services rendered to Robert Youkon. The plaintiff further alleges that in reliance on this representation he rendered medical services, and that John Youkon refused to pay for those services. On January 18, 1995, the defendant, John Youkon, filed a motion to strike the second count on the ground that it violates the statute of frauds. The plaintiff filed an objection and memorandum in opposition to John Youkon's motion to strike on January 31, 1995.
"Under Connecticut law, it has long been held that full performance by both parties to an oral contract and, in some circumstances, part performance by a party seeking to enforce a contract will operate to remove a contract from the provisions of the statute of frauds . . . ." Caulkins v. Petrillo, 200 Conn. 713,720 n. 5, 513 A.2d 43 (1986).
Although the plaintiff's agreement with John Youkon was oral, the plaintiff has alleged that he rendered services in reliance on the agreement. Therefore, the performance rendered may suffice to remove the agreement from the limitations imposed by the statute of frauds. Accordingly, John Youkon's motion to strike the second count of the plaintiff's revised complaint is denied.
DEAN, J.